Exhibit 10.43
MODIFICATION AGREEMENT

         
Loan # 2340
  Return To:   Paragon Commercial Bank
 
                 3605 Glenwood Avenue, #100
STATE OF NORTH CAROLINA
                 Raleigh, NC 27612
COUNTY OF Wake
       

     THIS MODIFICATION AGREEMENT is made as of this 10th day of April, 2006,
between PARAGON COMMERCIAL BANK, a banking corporation organized under the laws
of the State of North Carolina (hereinafter “Bank”), Cornerstone Biopharma
Holdings, Inc. (the “Borrower”, whether one or more in number), and, if a deed
of trust is modified, Charles W. Cleary of Wake County, North Carolina (the
“Trustee”).
W I T N E S S E T H:
     WHEREAS, the Borrower has made and issued its promissory note dated the
21st day of April, 2005, evidencing an original indebtedness of Four Million and
00/100 Dollars ($4,000,000.00) (the “Note”) and the Note is

  x   secured as described in the security agreement(s) dated April 21, 2005
(“Security Agreement”)

The Note, Security Agreement and/or Deed of Trust are hereinafter collectively
referred to as the “Contract” and the Contract is hereby incorporated herein as
a part of this Modification Agreement.
     AND, WHEREAS, Bank (as holder and owner of the Note, Secured Party under
the Security Agreement(s) and the Beneficiary under the Deed of Trust), and the
Borrower mutually desire to modify the provisions of the Contract in the manner
hereinafter set out, it being specifically understood that, except as herein
modified, the terms and provisions of the Contract, and the individual
instruments thereof, shall remain unchanged and continue in full force as
therein written;
     NOW, THEREFORE, the Bank, the Borrower and the Trustee, if applicable, in
consideration of the premises and the sum of One Dollar ($1.00) to each in hand
paid by the other, receipt of which is hereby acknowledged by each, do hereby
agree that the Contract shall be, and the same hereby is, amended to provide as
follows:

  x   CHANGE IN MATURITY DATE The maturity date of the Note is changed to
April 10, 2007. In addition, the stated maturity date in any Deed of Trust
and/or Security/Agreement is changed to the date stated herein.     x   CHANGE
IN PRINCIPLE PAYMENT TERMS (One of the following must be selected. Payment terms
not checked are deleted.) Principal balance (and interest if indicated under
interest Payment Terms below) shall be changed to be payable as follows:

x Payable is one single payment on April 10, 2007 (herein referred to as
“Maturity”)

  x   CHANGE IN INTEREST PAYMENT TERMS (One of the following must be selected.
Payment terms not checked are deleted.) Interest shall be changed to be payable
as follows:

x Payable monthly beginning May 10, 2006 and consecutively on the same calendar
day of each such calendar period thereafter.

  x   OTHER:

 



--------------------------------------------------------------------------------



 



x CHANGE IN COLLATERAL The following collateral shall be taken in addition to
the Security Agreement dated April 21, 2005, as herein referenced:
An incidental second lien position deed of trust in the amount of $2,000,000 on
property located at 107 Trellingwood Drive, Morrisville, NC, as described
further in “Exhibit A” attached.
     IT IS MUTUALLY AGREED between and among the parties hereto that nothing
herein contained shall in any way impair the security now held for the
indebtedness evidenced by the Contract, nor waive, annul, vary or affect any
provision, condition, covenant or agreement contained in the Contract, except as
herein amended, nor affect or impair any rights, powers or remedies under the
Contract. This Modification Agreement does not extend the expiration date(s) or
enlarge the term(s) of any property, physical damage, credit and/or any other
insurance written in connection with and/or financed by said Contract. Except as
herein and hereby expressly modified, said Contract contains the entire
agreement of the parties and the undersigned do hereby ratify and confirm the
terms of said Contract, all of which shall remain in full force and effect, as
modified herein.
     FURTHERMORE, Bank does hereby reserve all rights and remedies it may have
against all parties secondarily liable for repayment of the indebtedness
evidenced by the Note. Borrower hereby expressly waives, to the full extent it
may lawfully do so, any rights which it may now or at any time hereafter have by
virtue of North Carolina General Statutes Sections 26-7 and 45-45.1.
If applicable, the Trustee joins in the execution of this Modification Agreement
as evidence of his knowledge of the provisions hereof. This Modification
Agreement shall be binding upon any assignee or successor in interest of the
parties hereto.
     IN WITNESS WHEREOF, this Modification Agreement is executed (i) if by
individuals, by hereunto setting their hands under seal by adoption of the word
“SEAL” appearing next to the individuals’ names, (ii) if by a corporation, by
the duly authorized officers of the corporation on its behalf under seal by
adoption of the facsimile seal printed hereon for such purpose or, if an
impression seal appears hereon, by affixing such impression seal, (iii) if by a
partnership, by the duly authorized partners of the partnership on its behalf
under seal by adoption of the word “SEAL” appearing next to the name of the
partnership and/or the signatures of the partners, or (iv) if by a limited
liability company by the duly authorized member(s) or manager(s) of the limited
liability company on its behalf under seal by adoption of the word “SEAL”
appearing next to the name of the limited liability company and/or the
signatures of the member(s) or manager(s), as of the day and year first above
written.
PARAGON COMMERCIAL BANK

                     
By:
          By:   /s/ Brian K. Reid                  
 
  Charles W. Cleary, Trustee           Brian K. Reid, Senior Vice President
 
                                    BORROWER:
 
                                    Cornerstone Biopharma Holdings, Inc.
 
                   
 
              By:   /s/ Craig A. Collard
 
                   
 
                  Craig A. Collard, President

2



--------------------------------------------------------------------------------



 



              CONSENTED TO:
 
            Carolina Pharmaceuticals, Inc.,
 
  Guarantor  

         
 
   By:   /s/ Craig A. Collard
 
       
 
      Craig A. Collard, President  
 
   By:   /s/ Craig A. Collard
 
       
 
      Craig A. Collard, Guarantor

3



--------------------------------------------------------------------------------



 



STATE OF NORTH CAROLINA
                                         COUNTY
     I certify that the following person(s) personally appeared before me this
day, each acknowledging to me that he voluntarily signed the foregoing document
for the purpose stated therein and in the capacity indicated: Charles W. Cleary,
Trustee, Paragon Commercial Bank
(Name(s) of signatory(s); capacity)

                     
Date:
                   
 
                   
 
          X                          
 
                   
 
                , Notary Public                   My commission expires      
(Print Name of Notary)    
 
                                     
 
                    [OFFICIAL SEAL]                

STATE OF NORTH CAROLINA
                                         COUNTY
     I certify that the following person(s) personally appeared before me this
day, each acknowledging to me that he voluntarily signed the foregoing document
for the purpose stated therein and in the capacity indicated:
Brian K. Reid, Senior Vice President, Paragon Commercial Bank
(Name(s) of signatory(s); capacity)

                     
Date:
                   
 
                   
 
          X                          
 
                   
 
                , Notary Public                   My commission expires      
(Print Name of Notary)    
 
                                     
 
                    [OFFICIAL SEAL]                

STATE OF NORTH CAROLINA
                                        COUNTY
     I certify that the following person(s) personally appeared before me this
day, each acknowledging to me that he voluntarily signed the foregoing document
for the purpose stated therein and in the capacity indicated:
Craig A. Collard, President, Cornerstone Biopharma Holdings, Inc.
(Name(s) of signatory(s); capacity)

                     
Date:
                   
 
                   
 
          X                          
 
                   
 
                , Notary Public                   My commission expires      
(Print Name of Notary)    
 
                                     
 
                    [OFFICIAL SEAL]                

4



--------------------------------------------------------------------------------



 



STATE OF NORTH CAROLINA
                                         COUNTY
     I certify that the following person(s) personally appeared before me this
day, each acknowledging to me that he voluntarily signed the foregoing document
for the purpose stated therein and in the capacity indicated:
Craig A. Collard, President, Carolina Pharmaceuticals, Inc., Guarantor
(Name(s) of signatory(s); capacity)

                     
Date:
                   
 
                   
 
          X                          
 
                   
 
                , Notary Public                   My commission expires      
(Print Name of Notary)    
 
                                     
 
                    [OFFICIAL SEAL]                

STATE OF NORTH CAROLINA
                                         COUNTY
     I certify that the following person(s) personally appeared before me this
day, each acknowledging to me that he voluntarily signed the foregoing document
for the purpose stated therein and in the capacity indicated: Craig A. Collard,
Guarantor
(Name(s) of signatory(s); capacity)

                     
Date:
                   
 
                   
 
          X                          
 
                   
 
                , Notary Public                   My commission expires      
(Print Name of Notary)    
 
                                     
 
                    [OFFICIAL SEAL]                

NORTH CAROLINA, County of                                        
     The foregoing or annexed certificate of
                                        ,                     
                    , Notary(ies) Public is (are) certified to be correct. This
instrument was presented for registration and recorded in this office at Book
                    , Page                     . This            day of  
                   ,                     , At            o’clock M.
                    , Register of Deeds

         
 
  BY:    
 
       
 
      Register of Deeds

5



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Being all of Lot 1636, Preston Grande II Subdivision, as shown on map recorded
in Book of Maps 1998, Pages 939 and 940, Wake County Registry. Together with the
property rights and benefits and subject to the restrictions, conditions and
obligations contained in the Declaration(s) recorded in Book 3935, Page 863;
Book 5198, Page 854; Book 5450, Page 125; Book 5654, Page 770; Book 5740, Page
774; Book 5740, Page 769; Book 6236, Page 728; Book 7358, Page 142; Book 8066,
Page 2666; Book 8182, Page 1767 and Book 5711, Page 486, Wake County Registry.

6